WESTERFIELD, J.
This is a suit growing out of an intersectional collision of two vehicles. The owner of each of the automobiles claims from the other the amount of damages sustained by his car. In holding that neither plaintiff nor defendant could recover, the trial judge evidently reached the conclusion that the drivers of both vehicles were at fault.
After reading the record, we are unable to say that the court a qua erred in its finding, and, for that reason, the judgment appealed from is affirmed.